Exhibit 10(c)23


CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (“Agreement”) is entered into by and between GEORGIA
POWER COMPANY (the “Company”) and CLIFF S. THRASHER (“Consultant”).
 
WITNESSETH
 
WHEREAS, the Company desires to retain Consultant to provide certain services to
the Company, and Consultant desires to provide such services to the Company, all
subject to the terms and conditions set forth herein.
 
NOW THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt, sufficiency and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:
 
1.           Engagement as an Independent Consultant.
 
The Company hereby agrees to engage Consultant as an independent contractor, and
Consultant hereby accepts such engagement as an independent contractor, upon the
terms and conditions set forth in this Agreement.
 
2.           Term.
 
(a)           The term of this Agreement shall commence on April 1, 2009 and
shall expire on December 31, 2010 (“Term”), unless the Agreement is terminated
prior to the expiration of the Term pursuant to Paragraph 2(b), (c) or (d)
below.
 
(b)           Notwithstanding Paragraph 2(a), Consultant may terminate this
Agreement at any time by providing a thirty (30) day written notice of intent to
terminate. If Consultant terminates this Agreement pursuant to this Paragraph
2(b), Consultant shall be entitled to keep the Retainer Fees under Paragraph 5
hereof which have already been paid and the Company shall have no further
obligations under this Agreement.
 
(c)           Notwithstanding Paragraph 2(a), the Company may immediately
terminate the Agreement at any time for Cause (as defined below). If the Company
terminates this Agreement pursuant to this Paragraph 2(c), Consultant shall be
entitled to keep the Retainer Fees under Paragraph 5 hereof which have already
been paid and the Company shall have no further obligations under this
Agreement. “Cause” or “Termination for Cause” shall include the following
conditions as solely determined by the Company:
 
1.           Failure to Discharge Duties.  Consultant willfully neglects or
refuses to discharge his duties hereunder or refuses to comply with any lawful
or reasonable instructions given to his by the Company without reasonable
excuse;
 
2.           Breach.  Consultant commits any material breach or repeats or
continues (after written warning) any breach of his obligations hereunder;
 
 

--------------------------------------------------------------------------------

 
 
3.           Gross Misconduct.  The Consultant is guilty of gross misconduct.
For the purposes of this Agreement; the following acts shall constitute gross
misconduct as solely determined by the Company:
 
(i)           Any act involving fraud or dishonesty or breach of appropriate
regulations of competent authorities in relation to trading or dealing with
stocks, securities, investments and the like;
 
(ii)           The carrying out of any activity or the making of any statement
which would prejudice and/or reduce the good name and standing of the Company,
Southern Company or any of its affiliates or would bring any one of these into
contempt, ridicule or would reasonably shock or offend any community in which
these companies are located;
 
(iii)           Attendance at a Company worksite in a state of intoxication or
otherwise being found in possession. on Company property of any prohibited drug
or substance, possession of which would amount to a criminal offense;
 
(iv)           Assault or other act of violence against any employee of the
Company or other person during the course of his engagement; or
 
(v)           Conviction of any felony or misdemeanor involving moral turpitude.
 
(d)           If Consultant dies during the Term of this Agreement, the
Agreement shall terminate and the Company shall have no further obligations
under this Agreement.
 
3.           Duties.
 
Unless otherwise detailed in a specific letter or memorandum, Consultant shall
manage, perform, and provide professional consulting services and advice
(“Consulting Services”) as the Company may request from time to time. Consultant
shall be available to provide Consulting Services for the Company for no more
than four (4) days during each calendar month during the Term of this Agreement.
Consultant must obtain prior written approval from an authorized officer of the
Company before Consultant contracts with or in any other way employs any agents
or subcontractors to perform work in any way related to this Agreement.
Consultant shall cause its agents, employees and subcontractors to perform such
duties in a professional and competent manner which shall be consistent with the
Company’s Code of Ethics. Additionally, during the Term of this Agreement,
Consultant agrees to promote the best interests of the Company and to take no
actions that in any way damage the public image or reputation of the Company or
its affiliates or to knowingly assist, in any way, a competitor of the Company.
 
4.           Consultant as an Independent Consultant.
 
In the performance of this Agreement, both Consultant and the Company will be
acting in their own separate capacities and not as agents, employees, partners,
joint venturers or associates of one another, It is expressly understood and
agreed that Consultant is an independent contractor of the Company in all
manners and respects. The parties further agree that:
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Consultant is not authorized to bind the Company to any liability
or obligation or to represent that Consultant has any such authority.
 
(b)           Consultant shall obtain and maintain (at Consultant’s own cost)
any required insurance or other protection required for the performance of the
services under this Agreement.
 
(c)           Consultant shall be solely and exclusively responsible and liable
for all expenses, costs, liabilities, assessments, taxes, maintenance,
insurance, undertakings and other obligations incurred by Consultant at any time
and “for any reason as a result of this Agreement or the performance of services
by Consultant. However, Consultant may be reimbursed for reasonable out of
pocket expenses where prior approval has been received from the either the
Company’s Chief Executive or Chief Financial Officer.
 
(d)           Consultant shall be solely and exclusively responsible for
obtaining and providing (at Consultant’s own cost) whatever computer, training,
software or other equipment Consultant believes is necessary to complete the
services required under this Agreement.
 
(e)           Consultant shall complete the services required under this
Agreement according to Consultant’s own means and methods of work which shall be
in the exclusive charge and control of Consultant and which shall not be subject
to the control or supervision of Company, except as to the results of the work.
 
(f)           Consultant shall not be subject to the Company’s employee
personnel policies and procedures. Other than as a retired employee of the
Company, Consultant also shall not be eligible to receive any employee benefits
or participate in any employee benefit plan sponsored by the Company, including,
but not limited to, any retirement plan, insurance program, disability plan,
medical benefits plan or any other fringe benefit program sponsored and
maintained by the Company for its employees.
 
(g)           The Company and Consultant acknowledge and agree that Consultant
shall not provide the services to Company on a full-time basis. Except to the
extent restricted under the Separation Agreement, the Consultant may engage in
other activities for and on behalf of other clients during the Term of this
Agreement.
 
5.           Retainer.
 
As payment for the services rendered pursuant to this Agreement, the Company
shall pay, and Consultant shall accept, a retainer fee in the amount of Fifty
Thousand Dollars and No Cents ($50,000.00) (the “Retainer Fee”) per quarter. The
first payment of the Retainer Fee shall be payable on or before April 10, 2009
and shall continue to be paid each quarter through December 31, 2010, the timing
of each payment occurring within the Company’s first ten (10) business days
during the applicable quarter.
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Business Protection Provision Definitions.
 
For purposes of Paragraphs 6, 7 and 8, the following terms shall have the
following meanings:
 
(a)           “Confidential Information” shall mean the proprietary or
confidential data, information, documents or materials (whether oral, written,
electronic or otherwise) belonging to or pertaining to the Company, Southern or
their respective affiliates (collectively, “Southern Entities”), other than
“Trade Secrets” (as defined below), which is of tangible or intangible value to
any of the Southern Entities and the details of which are not generally known to
the competitors of the Southern Entities. Confidential Information shall also
include: (A) any items that any of the Southern Entities have marked
“CONFIDENTIAL” or some similar designation or are otherwise identified as being
confidential; and (B) all non-public information known by or in the possession
of Consultant, his agents and employees related to or regarding any proceedings
involving or related to the Southern Entities before the Georgia Public Service
Commission or other Entities.
 
(b)           “Trade Secrets” shall mean information or data of or about any of
the Southern Entities, including, but not limited to, technical or non-technical
data, formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans or lists of
actual or potential customers or suppliers that: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Consultant agrees
that trade secrets include non-public information related to the rate making
process of the Southern Entities and any other information which is defined as a
“trade secret” under applicable law.
 
(c)           “Work Product” shall mean all tangible work product, property,
data, documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and processes relating to the Southern Entities that were conceived,
discovered, created, written, revised or developed by Consultant for the Company
or any of the Southern Entities or their clients or Customers or, by using any
Southern Entity’s time, personnel, facilities, equipment, knowledge,
information, resources or material.
 
(d)           “Competitive Position” shall mean any employment or independent
contractor arrangement with any Customer whereby Consultant will serve such
Customer in the same or substantially similar capacity as that which it performs
for the Company or any other Southern Entity pursuant to the terms of this
Agreement.
 
(e)           “Customer” shall have the meaning ascribed by Section 8 hereof.
 
(f)           “Entity” shall mean any business, individual, partnership, joint
venture, agency, governmental agency, body or subdivision, association, firm,
corporation, limited liability company or other entity of any kind.
 
4
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Nondisclosure: Ownership of Proprietary Property.
 
(a)           Nondisclosure.  In recognition of the need of the Company to
protect its legitimate business interests, Consultant hereby covenants and
agrees that Consultant, his agents, employees and subcontractors shall regard
and treat all Trade Secrets and all Confidential Information as strictly
confidential and wholly-owned by the Company and shall not, for any reason, in
any fashion, either directly or indirectly, use, sell, lend, lease, distribute,
license, give, transfer, assign, show, disclose, disseminate, reproduce, copy,
misappropriate, or otherwise communicate any such item or information to any
third party or Entity for any purpose other than in accordance with this
Agreement or as required by applicable law: (A) with regard to each item
constituting all or any portion of a Trade Secret, at all times such information
remains a “trade secret” under applicable law; and (B) with regard to any
Confidential Information, at all times during this Agreement and for a period of
three (3) years following the expiration or termination of this Agreement for
any reason.
 
(b)           Allowed Disclosures.  Notwithstanding Paragraph 7(a) hereof,
Consultant may disclose Confidential Information and Trade Secrets to those of
his agents, employees and subcontractors who need to know such particular Trade
Secrets or Confidential Information in order for Consultant to perform his
obligations under this Agreement. Consultant shall require each and every person
to whom it discloses any Trade Secrets or Confidential Information to execute
confidentiality agreements in a form reasonably acceptable to the Company and
shall use his best efforts to cause such persons to comply with the restrictions
contained in such confidentiality agreements. Consultant shall remain
responsible for every person to whom it provides Trade Secrets or Confidential
Information,
 
(c)           Notification of Unauthorized Disclosure.  Consultant shall
exercise his best efforts and shall cause his agents, employees and
subcontractors to exercise their best efforts to ensure the continued
confidentiality of all Trade Secrets and Confidential Information of the Company
or any of the Southern Entities known by, disclosed or made available to
Consultant, whether in connection with this Agreement or any other past or
present relationship with the Company or any of the Southern Entities.
Consultant shall immediately notify the Company of any unauthorized disclosure
or use of any Trade Secrets or Confidential Information of which Consultant
becomes aware. Consultant shall assist the Company and any of the other Southern
Entities, to the extent necessary, in the procurement or protection of the
Southern Entities’ rights to or in any Work Product, Trade Secrets or
Confidential Information.
 
(d)           Ownership.  All Work Product shall be owned exclusively by the
Company. To the greatest extent possible, any Work Product shall be deemed to be
“work made for hire” (as defined in the Copyright Act, 17 U.S.C.A. §§ 101 et
seq., as amended), and Consultant hereby unconditionally and irrevocably
transfers and assigns and shall cause his agents, employees and subcontractors
to unconditionally and irrevocably transfer and assign to the Company all
rights, title and interest Consultant or such persons currently have or may have
by operation of law or otherwise in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks (and the goodwill associated
therewith), trade secrets, service marks (and the goodwill associated therewith)
and other Work Product rights. Consultant agrees to execute and deliver and to
cause his agents, employees and subcontractors to execute and deliver to the
Company any transfers, assignments, documents or other instruments which the
Company may deem necessary or appropriate, from time to time, to protect the
rights granted herein or to vest complete title and ownership of any and all
Work Product and all associated intellectual property, and other rights therein,
exclusively in the Company.
 
5
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Return of Materials.  Immediately upon termination of this
Agreement, or at any point prior to or after that time upon the specific request
of the Company, Consultant shall return and shall cause his agents, employees
and subcontractors to return to the Company all written or descriptive materials
of any kind belonging or relating to the Company or its affiliates, including,
without limitation, any, Work Product, Confidential Information and Trade
Secrets, in Consultant’s or such persons’ possession or control. The
confidentiality obligations described in this Agreement shall continue until
their expiration under the terms of this Agreement.
 
(f)           Public Statements and Press Releases.  The Company shall issue all
public statements concerning the work hereunder. Neither Consultant nor his
agents, employees or subcontractors shall issue any press releases, publications
or other public communications describing or concerning any acknowledged project
of the Company or any of the other Southern Entities without the prior written
consent of the Company.
 
8.           Non-Interference with Employees, Customers and Business.
 
(a)           Consultant and covenants agrees that during the Term of this
Agreement, and for a period of three (3) years thereafter, he shall not, nor
shall his agents, employees or subcontractors either directly or indirectly, for
himself or themselves or in conjunction with or on behalf of any Entity: (i)
solicit, divert or appropriate or attempt to solicit, divert or appropriate any
customer or actively sought prospective customer of the Company or any other
Southern Entity whom Consultant, his agents, employees or subcontractors, has
solicited, provided service to or otherwise had significant contact with while
providing services to the Company or any other Southern Entity pursuant to this
Agreement (hereinafter “Customer”); (ii) refer, recommend or otherwise suggest
to any Customer the services of any Entity other than the Company or any other
Southern Entity with respect to those types of services which the Southern
Entities are regularly in the business of providing; (iii) refer, recommend or
otherwise suggest to any Entity to provide or seek to provide services to any
Customer with respect to those types of services which the Southern Entities are
in the business of providing; (iv) seek or accept a Competitive Position with a
Customer; or (v) solicit, divert or appropriate or attempt to solicit, divert or
appropriate any employee or other contractor of the Company or any other
Southern Entity. Consultant agrees to require each of his agents, employees or
subcontractors who will perform services pursuant to this agreement for a
Customer to execute a non-interference with employees, customers and business
agreement in a form reasonably acceptable to the Company and shall use his best
efforts to cause such persons to comply with such agreement.
 
6
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Consultant covenants and agrees that for a period of two (2) years
following the expiration or termination of this Agreement within the States of
Georgia, Alabama, Mississippi and Florida, he shall not obtain or work in any
employment, consulting, advisory, directorship, agency, promotional or
independent contractor arrangement or position with any person or Entity engaged
wholly or in material part in the business that the Company is engaged in
whereby the Consultant is required to or does perform services on behalf of or
for the benefit of such person or Entity which are substantially similar to the
services Consultant participated in or directed for the Company, The Southern
Company or any of their respective affiliates during the Term of this Agreement.
 
(c)           Consultant and the Company expressly covenant and agree that the
scope, territorial, time and other restrictions contained in this entire
Agreement constitute the most reasonable and equitable restrictions possible to
protect the business interest of the Company given: (i) the business of the
Company; (ii) the competitive nature of the Company’s industry; and (iii) that
Consultant’s skills are such that it could easily find alternative, commensurate
work in his field which would not violate any of the provisions of this
Agreement.
 
9.           Remedies.
 
The parties represent and agree that any disclosure or use of any Trade Secrets
or Confidential Information by Consultant except as otherwise permitted under
this Agreement or authorized by the Company in writing, or any other violation
of Section 6 or 7, would be wrongful and cause immediate, significant,
continuing and irreparable injury and damage to Company that is not fully
compensable by monetary damages. Should Consultant breach or threaten to breach
any provision of Sections 6 and 7, the Company shall be entitled to obtain
immediate relief and remedies in a court of competent jurisdiction (including
but not limited to damages, preliminary or permanent injunctive relief and an
accounting for all profits and benefits arising out of Consultant’s breach),
cumulative of and in addition to any other rights or remedies to which Company
may be entitled by this Agreement, at law or in equity.
 
10.           Laws, Regulations and Public Ordinances.
 
Consultant shall comply with all federal, state, and local statutes,
regulations, and public ordinances governing his work hereunder and shall
indemnify, defend and hold the Company harmless from any and all liability,
damage, cost, fine, penalty, fee and expense arising from Consultant’s failure
to do so.
 
11.           Notices.
 
All notices required, necessary or desired to be given pursuant to this
Agreement shall be in writing and shall be effective when delivered or on the
third day following the date upon which such notice is deposited, postage
prepaid, in the United States mail, certified return receipt requested, and
addressed to the party at the address set forth below:
 
7
 
 
 

--------------------------------------------------------------------------------

 
                                                               
If to Consultant:
 
Cliff S. Thrasher
110 Blakewood Dr.
Roswell, GA 30075
If to the Company:
 
Thomas P. Bishop
Sr. VP & General Counsel
Georgia Power
241 Ralph McGill Blvd.
Atlanta, GA 30308
 

12.           Indemnification.
 
Consultant shall and does hereby expressly agree to indemnify and hold harmless
the Company, its officers, directors, shareholders, employees, parent and
affiliates against any and all suits, actions, judgments, costs (including,
without limitation, all court costs and attorneys’ fees), losses, damages, or
claims of whatever nature arising out of or related to any acts or omissions of
Consultant, his agents, employees or subcontractors, including, but not limited
to, any injuries to or deaths of persons or any damage to property or equipment.
Consultant further agrees to defend any and all such actions in any court or in
arbitration.
 
13.           Waiver of Breach.
 
The waiver by any party to this Agreement of a breach of any provision, section
or paragraph of this Agreement shall not operate or be construed as a waiver of
any subsequent breach of the same, or of a different provision, section or
paragraph, by any party hereto.
 
14.           Assignment by Consultant.
 
Consultant may not assign, transfer or subcontract any of his rights or
obligations under this Agreement to any party without the prior written consent
of the Company. Consultant’s obligations under this Agreement shall be binding
on Consultant’s successors and permitted assigns. Any assignment, transfer or
subcontracting in violation of this provision shall be null and void.
 
15.           Governing Law.
 
This Agreement shall be construed and enforced in accordance with the laws of
the State of Georgia.
 
16.           Severability.
 
The unenforceability or invalidity of any particular provision of this Agreement
shall not affect its other provisions, and to the extent necessary to give such
other provisions effect, they shall be deemed severable. The judicial body
interpreting this Agreement shall be authorized and instructed to rewrite any of
the sections which are enforceable as written in such a fashion so that they may
be enforced to the greatest extent legally possible. Consultant acknowledges and
agrees that the covenants and agreements contained in this Agreement shall be
construed as covenants and agreements independent of each other or any other
contract between the parties hereto and that the existence of any claim or cause
of action by Consultant against the Company, whether predicted upon this
Agreement or any other contract, shall not constitute a defense to the
enforcement by the Company of said covenants and agreements.
 
8
 
 
 

--------------------------------------------------------------------------------

 
 
17.           Interpretation.
 
Should a provision of this Agreement require judicial interpretation, it is
agreed that the judicial body interpreting or construing the Agreement shall not
apply the assumption that the terms hereof shall be more strictly construed
against one party by reason of the rule of construction that an instrument is to
be construed more strictly against the party which itself or through its or his
agents prepared the agreement, it being agreed that all parties and/or their
agents have participated in the preparation hereof.
 
18.           Survival.
 
Notwithstanding any expiration or termination of this Agreement, the provisions
of Sections 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18 and 19 hereof shall
survive and remain in full force and effect, as shall any other provision hereof
that, by its terms or reasonable interpretation thereof, sets forth obligations
that extend beyond the termination of this Agreement.
 
19.           Entire Agreement.
 
This Agreement and the Separation and Release Agreement embodies the entire
Agreement of the parties and supersedes all prior agreements between the parties
hereto relating to the subject matter hereof. This Agreement may not be modified
or amended except by a written instrument signed by both Employee and an
authorized representative of the Company.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 18th
day of March, 2009.
 
  

 
“COMPANY”
GEORGIA POWER COMPANY
 “CONSULTANT”      By: /s/Thomas P. Bishop   /s/Cliff S. Trasher  Its:  Sr. Vice
President
 
Witnessed
 By: /s/Sharon Markham

 
                                                          
 
                                    60;                          